DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment, filed January 28th, 2021 has been entered. Claims 1-13 remain pending in the application.  Applicant’s amendments to independent claims 1, 12, and 13 as well as corrections to minor formalities in these claims and their dependent claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action, mailed November 23rd, 2021.  
Response to Arguments
Applicant’s REMARKS on Page 7, filed January 28th, 2021, with respect to “Claim Objections” have been fully considered and are persuasive.  All previous objections have been withdrawn.
Applicant’s REMARKS on Page 7, filed January 28th, 2021, with respect to “35 U.S.C. § 112” rejections have been fully considered and are persuasive.  All previous rejections under 35 USC § 112(b) have been withdrawn.
Applicant’s REMARKS on Pages 7-8, filed January 28th, 2021, with respect to rejections under “35 U.S.C. §103” have been fully considered and are persuasive.  In particular, Examiner agrees that the amendments to claims 1, 12, and 13 overcome the prior art of record in terms of subject matter.  Therefore, the previous rejections under 35 USC § 103 set forth in the Non-Final Office Action, mailed November 23rd, 2021, have been withdrawn.  Further, the amendments result in allowable subject matter within the base claims as a whole, which is explained in detail in the Allowable Subject Matter section below.  
Allowable Subject Matter

Claims 1-13 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Wagner et al. (US 6,208,926; hereinafter Wagner, of record) and Bunk et al. (US 2011/0166762; hereinafter Bunk, of record), as previously applied to base claims 1, 12, and 13, do not disclose or teach the following limitations when considered as a whole:
“…
determine a control error of an actual value of the braking operation parameter in relation to the ideal temporal course and determine a request value for a closed-loop controller of a brake pressure pump of the braking system from said control error on the basis of a closed-loop controller unit; and to
set the request value in the closed-loop controller; wherein
the control device is configured to determine a maximum achievable temporal gradient of the braking operation parameter using the brake pressure pump and to check whether the maximum achievable temporal gradient fulfills a predetermined freezing criterion, and, when the freezing criterion is fulfilled, to limit at least one control operation parameter of the closed-loop controller unit and/or a gradient of the braking request to a respectively prescribed maximum value, so that the control device configures the closed-loop controller unit depending on the current capacity of the brake pressure pump with regard to the maximum achievable temporal gradient of the braking operation parameter at the current operating point.” as recited or analogously recited in amended independent claims 1, 12, and 13 of the application. 
While limiting a gradient/rate of change of braking amount according to a current capacity of brake pressure provided by a brake pressure pump may be known in the art, it is not applied in the 
Claims 2-11 are allowable due to their dependencies on allowable claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Liebfried et al. (US 2012/0279814) refers to knowledge in the art that a maximum deceleration gradient of a driver assistance system is limited by a maximum available hydraulic delivery capacity during braking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/SZE-HON KONG/Primary Examiner, Art Unit 3661